     Case 1:17-cv-00709-AWI-JDP Document 51 Filed 08/25/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA
10

11    ROGELIO MAY RUIZ,                                 Case No. 1:17-cv-00709-AWI-JDP
12                        Plaintiff,                    ORDER DENYING MOTION TO APPOINT
                                                        COUNSEL
13            v.
                                                        ECF No. 46
14    R. MOBERT,
15                        Defendant.
16

17           Plaintiff is a prisoner proceeding without counsel in this civil rights action brought under

18   42 U.S.C. § 1983. Plaintiff moves for the appointment of counsel. ECF No. 46.

19           Plaintiff does not have a constitutional right to appointed counsel in this action, see Rand

20   v. Rowland, 113 F.3d 1520, 1525 (9th Cir. 1997), and the court lacks the authority to require an

21   attorney to represent plaintiff. See Mallard v. U.S. District Court for the Southern District of

22   Iowa, 490 U.S. 296, 298 (1989). The court may request the voluntary assistance of counsel. See

23   28 U.S.C. § 1915(e)(1) (“The court may request an attorney to represent any person unable to

24   afford counsel”); Rand, 113 F.3d at 1525. However, without a means to compensate counsel, the

25   court will seek volunteer counsel only in exceptional circumstances. In determining whether such

26   circumstances exist, “the district court must evaluate both the likelihood of success on the merits

27   [and] the ability of the [plaintiff] to articulate his claims pro se in light of the complexity of the

28   legal issues involved.” Rand, 113 F.3d at 1525 (internal quotation marks and citations omitted).

                                                   1
     Case 1:17-cv-00709-AWI-JDP Document 51 Filed 08/25/20 Page 2 of 2

 1            The court cannot conclude that exceptional circumstances requiring the appointment of

 2   counsel are present here. Plaintiff was appointed counsel in this case to help him amend his

 3   complaint. ECF No. 39. Plaintiff is now able to state a claim. ECF No. 48. The allegations in

 4   the complaint are not exceptionally complicated. Further, plaintiff has not demonstrated that he is

 5   likely to succeed on the merits.

 6            Plaintiff also raises the issue that he primarily speaks Spanish. While interpreter services

 7   are available to the court under limited circumstances to translate oral proceedings, there is no

 8   statutory right—or source of funding available to the court—for a plaintiff in a civil suit to have

 9   written documents translated. See Kouichi Taniguchi v. Kan Pac. Saipan, Ltd., 566 U.S. 560, 575

10   (2012) (holding that interpretation services under the Court Interpreters Act, 28 U.S.C. § 1920, do

11   not include costs for document translation).

12            The court may revisit this issue at a later stage of the proceedings if the interests of justice

13   so require. If plaintiff later renews his request for counsel, he should provide a detailed

14   explanation of the circumstances that he believes justify appointment of counsel in this case.

15            Accordingly, plaintiff’s motion to appoint counsel, ECF No. 46, is denied without

16   prejudice.

17
     IT IS SO ORDERED.
18

19
     Dated:       August 24, 2020
20                                                         UNITED STATES MAGISTRATE JUDGE
21

22   No. 204.
23

24

25

26
27

28

                                                    2
